Case 8:20-mj-00625-DUTY Document 20 Filed 09/14/20 Page 1 of 4 Page ID #:43




                                                                                       FILED
    1                                                                    CLERK. U.S. DIS~i RICT COURT

    2                                                                        ~r~ ~ q. ~_
                                                                                      ~r .
                                                                             .~~_~
    3
                                                                      CENTRAL DISTRICT OF CALIFORNIA,
    4.                                                                6Y      ,(              DEPUTY

    5.
    6 ~1                        UNITED STATES DISTRICT COURT
    71                        CENTRAL DISTRICT OF CALIFORNIA
    8
           UNITED STATES OF AMERICA,                                ~~
    9

   l0                                Plaintiff,        CASE NO. /l~~- ~p~(,Z{—
   11

   12 ,/~p /{.L~~•~-o ~,,~S                            ORDER OF DETENTION
   13                          (~(Y~-~'+fJ O

   14                                Defendant.
   15

   16                                                   I.
   17          A.(t~ On motion of the Government in a case allegedly involving:
   18               1.()   a crime of violence.
   19              2.()    an offense with maximum sentence of life imprisonment or death.
   20              3.(c~a narcotics or controlled substance offense with maximum sentence
   21                      of ten or more years .
   22              4.()    any felony -where the defendant has been convicted oftwo or more
   23                      prior offenses described above.
   24              5.()    any felony that is not otherwise a crime of violence that involves a
   25                      minor victim, or possession or use of a firearm or destructive device
   26                      or any other dangerous weapon, or a failure to register under 18
   27                      U.S.0 § 2250.
   28           (~ On motion by the Government /()on Court's own motion, in a case
               B.

                                ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

           CR-94(06/07)                                                                                 Page I of4 ~
Case 8:20-mj-00625-DUTY Document 20 Filed 09/14/20 Page 2 of 4 Page ID #:44




    1                         allegedly involving:
    2              (•~ On the further allegation by the Government of:
    3                1.(~a serious risk that the defendant will flee.
    4               2.()         a serious risk that the defendant will:
    5                      a.()obstruct or attempt to obstructjustice.
    6                      b.()threaten, injure, or intimidate a prospective witness or juror or
    7 '.                         attempt to do so.
    81          C. The Government(            s/()is not entitled to a rebuttable presumption that no
    9               condition or combination ofconditions will reasonably assure the defendant's
   to               appearance as required and the safety of any person or the community.
   11

   12                                                        II.
   13           A.~The Court finds that no condition or combination of conditions will
   14                         r sonably assure:
   15                1.(         the appearance ofthe defendant as required.
   16                  () and/or
   17               2.(          the safety of any person or the community.
   1s          B.(            The Court finds that the defendant has not rebutted by sufficient
   19                         evidence to the contrary the presumption provided by statute.
   20
   21                                                        III.
   22          The Court has considered:
   23          A. the nature and circumstances ofthe offenses)charged, including whether the
   24               offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
   25               victim or a controlled substance, firearm, explosive, or destructive device;
   26          B. the weight ofevidence against the defendant;
   27          C. the history and characteristics ofthe defendant; and
   28          D. the nature and seriousness ofthe danger to any person or to the community.

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

           CR-94 (06/07)                                                                       Page 2 of ~
Case 8:20-mj-00625-DUTY Document 20 Filed 09/14/20 Page 3 of 4 Page ID #:45




    1                                                     IV.
    2       The Court also has considered all the evidence adduced at the hearing and the
    3       arguments and/or statements of counsel, and the Pretrial                      Services
    4       Report/recommendation.
    5

    6                                                     V.
    7       The Court bases the foregoing findings) on the following:
    8       A.(~ As to flight risk:
    9

   io            na ~ ~ 6~ f ~2Sys ~'  ~.~.R ~'~--1
   11
                  ~ tK sr~ h   S''fr'~
   12

   13

   14

   15

   16       B.(~As to danger:
   ~~
   is
   19

   20

   21

   22

   23

   24                                                     VI.
   25       A.() The Court finds that a serious risk exists that the defendant will:
   26                  1.()obstruct or attempt to obstruct justice.
   27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
   28

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142([))

        CR-94(06!07)                                                                        Page 3 of4
Case 8:20-mj-00625-DUTY Document 20 Filed 09/14/20 Page 4 of 4 Page ID #:46




    1       B. The Court bases the foregoing findings) on the following:
    2

    3
    4

    5

    6

    7

    8

    9                                                  VII.
   10

   11       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
   12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
   13            ofthe Attorney General for confinement in a corrections facility separate, to
   14            the extent practicable, from persons awaiting or serving sentences or being
   15            held in custody pending appeal.
   16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
   17            opportunity for private consultation with counsel.
   18       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
   19           or on request of any attorney for the Government,the person in charge ofthe
   20           corrections facility in which the defendant is confined deliver the defendant
   21           to a United States marshal for the purpose ofan appearance in connection
   22            with a court proceeding.
   23

   24

   25

   26   DATED:           / 1 ~~ 1Z°Z`'
                                                               D        TE              IST   TE   DGE
   27
                                                                      Pt~UL L. ~, ~Ao~+~~
   28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(())

        CR-94(06/07)                                                                               Page 4 of4
